DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 11/11/2020 and Applicant’s request for reconsideration of application 14/720623 filed 11/11/2020.
Claims 1, 2, 7, 9-13, 15, and 17-26 have been examined with this office action.

Proposed Examiner Initiated Interview
The examiner believes that an interview regarding this application would be beneficial in advancing its prosecution. Upon receiving this office action, the applicant is invited to contact the examiner to establish an agenda and date for an interview regarding the present application.

Drawings
The drawings are objected to under 37 CFR 1.83(b) because they are incomplete.  37 CFR 1.83(b) reads as follows: 
When the invention consists of an improvement on an old machine the drawing must when possible exhibit, in one or more views, the improved portion itself, disconnected from the old structure, and also in another view, so much only of the old structure as will suffice to show the connection of the invention therewith.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because Figures 6-9 are not of sufficient quality to portray pertinent details to one skilled in the art. Specifically, Figures 6-9 reference colors (red, green, and blue) are not distinguishable in black and white drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the 

Specification
The specification is objected to because of the following minor informalities: 
Paragraphs [0088 0106 0109 0110 0114 0116] reference colors green, red, and blue in the drawings which are not distinguishable in black and white drawings.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, and 15  are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claims 9, and 15 recites the claim limits “determining, by the at least one processor, deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level by calculating a correlation between the first pathway density distribution and the second pathway density distribution” and “determining, by the at least one processor, the deviation metrics between the 

Allowable Subject Matter
Claims 1, 2, and 7 are allowable. Claims 12, 18, and 24 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-13, 15, and 17-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kennel (PGPub Document No. 20140180974) in view of Ihara (PGPub Document No. 20080114564).
As per claim 9, Kennel teaches a non-transitory computer-readable medium containing instructions to configure a processor to perform operations for detecting one or more fraud pattern changes in one or more transactions  ([0034]), the operations comprising:
recording pathway transversal information along one or more pathways traversed in a decision tree for the reference dataset the decision tree built based on a training dataset from a reference dataset (first probability vector which represents a first set of one or more merchants and a first set of one or more customers [0004] based on historical data [0016]);
obtaining a pathway distribution for a new transaction dataset under investigation and a second mean and a second variance of one or more samples of the new transaction dataset, the second mean and the second variance being representatives of a fraud probability (second probability vector which represents a second set of one or more merchants and a second set of one or more customers [0004] based on new transactions [0017]);
retrieving a first pathway density distribution for the reference dataset along the one or more pathways traversed in the decision tree ([0058] [0063-0065] [0079]);
generating a second pathway density distribution for the new transaction dataset along the one or more pathways traversed in the decision tree ([0023 0069] [claim 26] [0080] “Kullback-Leibler divergence, Hellinger distance, Euclidean distance, mean absolute deviation, maximum absolute deviation, and Jensen-Shannon divergence”);
determining deviation metrics between the first pathway density distribution and the second pathway density distribution ([0023 0069] [claim 26] [0080] “Kullback-Leibler divergence, Hellinger distance, Euclidean distance, mean absolute deviation, maximum absolute deviation, and Jensen-Shannon divergence”);
determining the deviation metrics between the first pathway density distribution and the second pathway density distribution  ([0023 0069] [claim 26] [0080] “Kullback-Leibler divergence, Hellinger distance, Euclidean distance, mean absolute deviation, maximum absolute deviation, and Jensen-Shannon divergence”);
determining the deviation metrics between one or more feature statistics of a feature along at least one of the one or more pathways for the reference dataset and at least one of the one or more pathways for the new transaction dataset ([0023 0069] [claim 26] [0080] “Kullback-Leibler divergence, Hellinger distance, Euclidean distance, mean absolute deviation, maximum absolute deviation, and Jensen-Shannon divergence”); 
analyzing the deviation metrics associated with one or more pathway density distributions to detect one or more feature contributors to one or more pattern changes, the one or more pattern changes being indicative of the new transaction exhibiting anomalous behavior ([0095] “different estimates of the topic probability mixture vector can be compared to detect changes in behavior of the profiled entity”): and
improving accuracy of detecting one or more fraud pattern changes based on the one or more detected feature contributors, the one or more feature contributors being detected based on a sample density distribution (enhanced accuracy based on statistical models [Figure 4, element 412] [0002 0035-0036 0091 0151 0166]).
Kennel does not describe all of the details of the mathematical statistics, such as the Kullback–Leibler divergence (also called relative entropy) which was introduced by Solomon Kullback and Richard Leibler in 1951, on how to measure the probability that one probability distribution is different from a second, reference probability distribution. 

Ihara is one of many prior art documents which describes calculating a first mean and a first variance of a class probability of one or more samples over the one or more pathways traversed in the decision tree ([Figure 2, element S13] [0024]);



It would have been obvious to one skilled in the art at the time of the invention to have combined the teachings as found in Ihara with that of Kennel in order to improve learning efficiency of a population . The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, 
Kennel does not teach the claim limits.

The non-transitory computer-readable medium of Claim 9, wherein the first pathway density distribution and the second pathway density distribution are representative of a pathway transversal density along the first pathway and the second pathway, the pathway transversal density being normalized by a total number of samples  ([0052 0130 0149]).

As per claim 11, 
The non-transitory computer-readable medium of Claim 9, wherein the determining the deviation metrics includes one or more of the following: calculating a deviation between the first pathway density distribution and the second pathway density distribution; calculating a correlation between the first pathway density distribution and the second pathway density distribution; and calculating a Kullback-Leibler distance based on information entropy between the first pathway density distribution and the second pathway density distribution ([0023 0069] [claim 26] [0080] “Kullback-Leibler divergence, Hellinger distance, Euclidean distance, mean absolute deviation, maximum absolute deviation, and Jensen-Shannon divergence”).

As per claim 13, 
Kennel does not teach the claim limits.

Ihara teaches the non-transitory computer-readable medium of Claim 9, wherein the one or more feature contributors is detected based on one or more feature statistics at one or more nodes, the determining comprising: obtaining one or more data samples at one or more nodes on the first pathway for the reference dataset   (nodes [Figure 2, element S13] [0024] [0211 0259-0268]); obtaining one or more data samples at one or more nodes on the second pathway for the new transaction dataset  ([0145 00148-00149]);
calculating one or more statistics of the data samples at the one or more nodes on the first pathway and at the one or more nodes on the second pathway  ([0145 00148-00149]);
finding a difference (characteristic difference) in statistics between the reference dataset and the new transaction dataset ([0149 0217 0233 0272 0348]); and
compiling a list of the one or more features associated with the top difference ([0149 0217 0233 0272 0348).


As per claim 15, Kennel teaches a system comprising: at least memory; and at least one processor ([0034]).

The remaining limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 17, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 11.

As per claim 19, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 13.

As per claim 20, 
Kennel does not teach the claim limits.

Ihara teaches the system of claim 15, wherein the at least one processor is further configured to calculate a significance of a difference between means of class probabilities on one or more samples of the reference dataset and one or more samples of the new transaction dataset using a Wilcoxon test ([0241]).

As per claim 21, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9 and 15.

As per claim 22, Kennel teaches a method ([0047] [0035-0036] [0091])
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 9.

As per claim 23, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 13.

As per claim 25, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 13.

As per claim 26, 
The limits of this claim are rejected using the same prior art and rationale as previously addressed in Claim 20.


Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Objection to the Drawing and Specification: Applicant's arguments with regards to objection to drawing and specification have been fully considered but are not persuasive. The Specification references colors in the drawings which the Petition does not address. The examiner recommends replacing the reference to color in the Specification with their corresponding shape to overcome the objection to Drawings and Specification.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 112: Applicant's arguments with regards to 35 USC § 112 have been fully considered but are not persuasive. The applicant did not address the 35 USC § 112 involving determining, by the at least one processor, deviation metrics between the first pathway density distribution and the second pathway density distribution on a global level by calculating a correlation between the first pathway density distribution and the second pathway density distribution”. As such, the examiner maintains the rejection.

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 103: Applicant's arguments with regards to 35 USC § 112 have been fully considered but are not persuasive. The applicant did not amend the base claims to include the features of 12, 18, and 24. As such, claims 9-13, 15, and 17-26 are rejected over the prior art of record.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 01/02/2020.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
02/13/2021